        Case 1:19-cv-00775-JRN Document 122 Filed 12/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION
DEBRA ROJAS                                   §
                                              §     CIVIL NO:
vs.                                           §     AU:19-CV-00775-JRN
                                              §
TOLTECA ENTERPRISES, INC.,                    §
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA

           ORDER RESETTING JURY SELECTION AND TRIAL
        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
JURY SELECTION AND TRIAL in Courtroom 5, on the Sixth Floor, United States Courthouse,
501 West Fifth Street, Austin, TX, on Monday, March 01, 2021 at 09:00 AM. The Final Pretrial
Conference will be set at a future date and time.

        IT IS SO ORDERED this 11th day of December, 2020.



                                              ______________________________
                                              JAMES R. NOWLIN
                                              SENIOR U.S. DISTRICT JUDGE
Case 1:19-cv-00775-JRN Document 122 Filed 12/11/20 Page 2 of 2
